DETAILED ACTION
This is the first Office Action on the merits based on the 17/245,966 application filed on 04/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Drawings
The drawings are objected to because the cord and handle are not depicted within Figures 5A-C and the resistance assembly 300 is not properly annotated as defined within the specification. (i.e., further explanation below in Specification section of the Office Action) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The resistance assembly 300 needs to be properly defined within the drawings/claims/specification. The resistance assembly 300 is defined to be the entirety of the housing 320,370 and all the components within the housing as described within the Para. [0042] – [0051]. Independent claim 1 contains the limitation “a resistance assembly partially enclosed by the housing”, the housing is defined within the specification as being a part of the resistance assembly. Applicant is advised to either change the specification to define the resistance assembly to be only the inner components of the housing 320, 370 or make appropriate changes within the claim limitation to properly claim the invention.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“securement mechanism” in claims 1, 13, and 20 to be “a belt, strap, harness or other wearable devices” as disclosed within Para. [0057]
 “locking mechanism” in claims 2, 7, 8, 14, 18, and 19 to be “a spring-loaded locking mechanism that engages with and/or disengages from the indentation 410 in response to actuation by the individual” as disclosed within Para. [0053]
 “tension mechanism” in claims 3, 13, and 20 to be “a dial, a knob, a key, or other device” as disclosed within Para. [0043]
“sliding mechanism” in claims 6-7 and 17-18 interpreted to be the structure seen in Figure 5B
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rea (US Patent No. 9,320,936; EFD: 07/16/2014).

    PNG
    media_image1.png
    517
    756
    media_image1.png
    Greyscale

Regarding claim 1, Rea discloses a portable exercise device (Exercise system 10; Figure 11), comprising: a securement mechanism (Belt 72; Figure 11); a rail (Base member 70; Figure 11; i.e., the base member 70 is a rail member that holds the resistance mechanisms 12 and 14) extending at least partially along a length of the securement mechanism (i.e., the rail 70 extends on a certain portion of the belt 72), the rail defining a plurality of indentations (Channels 82 and 84; Figure 11; i.e., the channels are indentations/openings within the rail 70); a housing (Housing 36 of the Spring stack 28; Figure 11) coupled to the rail and releasably positionable at each of the plurality of indentations (i.e., the housing 36 and spring stack 28 moves on the rails by selection keys 30 that attach the housing/stack 28 to the rail/member 70 through identations/channels 82,84), the housing rotatable about an axis (i.e., the axis of the rod portion 40 of the housing 36 and stack 28 allows the different angular orientations of the housing/shaft 12; Col. 9 lines 49-64) such that a handle (Handle 20; Figure 4) extending from an opening (i.e., the opening is the space between the sidewalls 58,60 and the core 56 of the spool 16; Figure 6) defined by the housing is positionable at a plurality of continuous positions about the axis (i.e., the handle extends from the opening formed by the spool 16 and can be positioned in many different positions based on the rotation of the spool and the stack 28 on the rail); a resistance assembly (Components of spring stack 28 including resistance packs 48, 50, 52 and spool 16; Figure 4) at least partially enclosed by the housing (i.e., the housing encloses the packs 48,50,52 as seen in Figure 11) ; and a cord (Cord 18; Figure 4) coupled to the handle extending from the resistance assembly and adapted to wind onto the resistance assembly and unwind from the resistance assembly in response to movement by an individual (i.e., the handle 20 is used by the individual in resistance exercises causing the cord to wind and unwind on the spool 16)

Regarding claim 2, Rea discloses a locking mechanism (Key 30; Figure 4) that secures the housing at a particular angle of the plurality of continuous angles about the axis (i.e., the key 30 is inserted into the spring resistance packs 48, 50, and 52 and onto the indentations/channels 82,84 to place/lock the housing 28 in different angular orientations as described within Col. 9 lines 49-64 “More particularly, in the exercise system 10 of FIG. 11, the base member 70 has channels 82 and 84 therein that permit the first and second resistance mechanisms 12 and 14 to slide laterally and, such as where the base member 70 is contoured, to adjust in angular orientation. The resistance mechanisms 12 and 14 could be selectively locked in given locations along the channels 82 and 84 in any appropriate manner.”)  

Regarding claim 3, Rea discloses a tension mechanism (i.e., the knobs of the key 30 that have the engagement patterns 42 that engage the resistance packs 48, 50, 54 to can be wound or unwound to increase/decrease tension of the device) that enables the individual to increase or decrease a tension of the resistance assembly (i.e., the resistance can be increased/decreased using the patterned knobs on the key and the resistance packs)

Regarding claim 4, Rea discloses the housing 28 is removably coupled to the rail (i.e., the key 30 removes and adds the resistance assembly 12 and housing 28 from the rail 70).  

Regarding claim 9, Rea discloses the securement mechanism 72 enables the portable exercise device to be positioned on a front side of the individual. (i.e., the device 10 is a belt that can be secured across a front side of an individual)  

Regarding claim 10, Rea discloses the securement mechanism 72 enables the portable exercise device to be positioned on a back side of the individual.  (i.e., the device 10 is a belt that can be secured across a back side of an individual)  

Regarding claim 11, Rea discloses the securement mechanism 72 enables the portable exercise device to be positioned on a waist of the individual.  (i.e., the device 10 is a belt that can be secured on a waist of an individual)  

Regarding claim 12, Rea discloses the securement mechanism enables the portable exercise device to be positioned on a chest of the individual.  (i.e., the device 10 is a belt that can be secured on a chest of an individual)  

Regarding claim 13, Rea discloses a wearable exercise device (Exercise system 10; Figure 11), comprising: a securement mechanism (Belt 72; Figure 11); a rail (Base member 70; Figure 11; i.e., the base member 70 is a rail member that holds the resistance mechanisms 12 and 14) coupled to the securement mechanism and defining a plurality of indentations (Channels 82 and 84; Figure 11; i.e., the channels are indentations/openings within the rail 70); a housing (Housing 36 of the Spring stack 28; Figure 11) slidably coupled to the rail and positionable at each of the plurality of indentations (i.e., the housing 36 and spring stack 28 moves on the rails by selection keys 30 that attach the housing/stack 28 to the rail/member 70 through indentations/channels 82,84), the housing being continuously rotatable about an axis (i.e., the axis of the rod portion 40 of the housing 36 and stack 28 allows the different angular orientations of the housing and stack; Col. 9 lines 49-64); a resistance assembly (Components of spring stack 28 including resistance packs 48, 50, 52 and spool 16; Figure 4) at least partially enclosed by the housing (i.e., the housing encloses the packs 48,50,52 as seen in Figure 11); and a tension mechanism (i.e., the knobs of the key 30 that have the engagement patterns 42 that engage the resistance packs 48, 50, 54 to can be wound or unwound to increase/decrease tension of the device) that increases or decreases a tension of the resistance assembly (i.e., the resistance can be increased/decreased using the patterned knobs on the key and the resistance packs).  

Regarding claim 14, Rea discloses a locking mechanism (Key 30; Figure 4) that secures the housing at a particular angle of the plurality of continuous angles about the axis (i.e., the key 30 is inserted into the spring resistance packs 48, 50, and 52 and onto the indentations/channels 82,84 to place/lock the housing 28 in different angular orientations as described within Col. 9 lines 49-64 “More particularly, in the exercise system 10 of FIG. 11, the base member 70 has channels 82 and 84 therein that permit the first and second resistance mechanisms 12 and 14 to slide laterally and, such as where the base member 70 is contoured, to adjust in angular orientation. The resistance mechanisms 12 and 14 could be selectively locked in given locations along the channels 82 and 84 in any appropriate manner.”)  

Regarding claim 15, Rea discloses the housing 28 is removably coupled to the rail (i.e., the key 30 removes and adds the resistance assembly 12 and housing 28 from the rail 70).  

Regarding claim 20, Rea discloses a wearable exercise device (Exercise system 10; Figure 11), comprising: a securement mechanism (Belt 72; Figure 11); a rail (Base member 70; Figure 11; i.e., the base member 70 is a rail member that holds the resistance mechanisms 12 and 14; Figure 11) coupled to the securement mechanism; a housing (Housing 36 of the Spring stack 28; Figure 11) slidably coupled to the rail and positionable at a plurality of locations along the rail (i.e., the housing 36 and spring stack 28 moves on the rails by selection keys 30 that attach the housing/stack 28 to the rail/member 70 through indentations/channels 82,84); a resistance assembly (Components of spring stack 28 including resistance packs 48, 50, 52 and spool 16; Figure 4)  at least partially enclosed by the housing (i.e., the housing encloses the packs 48,50,52 as seen in Figure 11); and a tension mechanism (i.e., the knobs of the key 30 that have the engagement patterns 42 that engage the resistance packs 48, 50, 54 to can be wound or unwound to increase/decrease tension of the device) that increases or decreases a tension of the resistance assembly.  (i.e., the resistance can be increased/decreased using the patterned knobs on the key and the resistance packs).  

Allowable Subject Matter
Claims 5-8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Rea discloses the rail (Base member 70; Figure 11; i.e., the base member 70 is a rail member that holds the resistance mechanisms 12 and 14) but does not teach the rail is flexible.  (i.e., the rail has to be a rigid structure that isn’t flexible for the housing to slide on it)

Regarding claim 6, Rea discloses a housing (Housing 36 of the Spring stack 28; Figure 11) that slides on the rail 70 but does not teach a sliding mechanism coupled between the rail and the housing.  (i.e., there is no sliding mechanism within Rea which can be interpreted to be coupled between the rail and housing)

Regarding claim 16, Rea discloses the rail (Base member 70; Figure 11; i.e., the base member 70 is a rail member that holds the resistance mechanisms 12 and 14) but does not teach the rail is flexible.  (i.e., the rail has to be a rigid structure that isn’t flexible for the housing to slide on it)

Regarding claim 17, Rea discloses a housing (Housing 36 of the Spring stack 28; Figure 11) that slides on the rail 70 but does not teach a sliding mechanism coupled between the rail and the housing.  (i.e., there is no sliding mechanism within Rea which can be interpreted to be coupled between the rail and housing)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784